Citation Nr: 1141845	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left cheek scar.    

2.  Entitlement to an initial rating in excess of 10 percent for migraines.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for both migraine headaches and a scar of the left cheek, respectively evaluating both disabilities as noncompensable (zero percent disabling).  Subsequently, in a July 2007 rating decision, the Waco RO re-evaluated the Veteran's migraine disability, assigning a 10 percent rating, effective the date of the Veteran's discharge from service.  Moreover, in a November 2007 rating decision, the Waco RO re-evaluated the Veteran's scar of the left cheek, assigning a 10 percent rating, effective the date of the Veteran's discharge from service.  Due to the Veteran's place of residence, subsequent development was performed by the RO in Houston, Texas.  

The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the Houston RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends generally that the respective disability ratings assigned for the entire initial rating period under appeal do not represent the severity of symptomatology associated with the scar of the left cheek or the migraine headache disability.  The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  

The record indicates that the Houston RO most recently issued the Veteran a Supplemental Statement of the Case (SSOC) in April 2010.  Subsequent to the issuance of the April 2010 SSOC and prior to the June 2011 certification of this case to the Board, the RO procured additional pertinent evidence, specifically recent VA treatment records and lay statements from the Veteran and his wife, and incorporated these statements into the claim file.  Yet, the RO subsequently did not issue an additional SSOC.  The Board notes that, if the Agency of Original Jurisdiction (AOJ) receives additional pertinent evidence after the issuance of an SSOC and before the appeal has been certified to the Board and the appellate record is transferred to the Board, the AOJ is responsible for furnishing the appellant and the representative an additional SSOC.  See 38 C.F.R. § 19.31(b)(1) (2011).  As such, this case must be remanded to the AOJ for the issuance of an SSOC.  See 38 C.F.R. § 19.37(a) (2011) (stating that when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal). 

Moreover, the Veteran's migraine headache disability is noted to be related to a traumatic brain injury (TBI).  During the pendency of the appeal, the RO evaluated this disability under Diagnostic Code 8045-8100, using the criteria for Diagnostic Code 8045, effective prior to October 23, 2008.  38 C.F.R. § 4.124a (2008).  Diagnostic Code 8045 provides ratings for TBIs and Diagnostic Code 8100 provides ratings for migraine headaches.  Effective October 23, 2008, VA amended the criteria for rating residuals of TBIs, including under Diagnostic Code 8045.  
73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI were rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence.  

The Board notes that, throughout the pendency of this appeal, the RO used the criteria of Diagnostic Code 8045 that were effective prior to October 23, 2008, in evaluating the Veteran's migraine headache disability.  Yet, in March 2010, the Veteran filed a claim for increased ratings for several conditions, including TBI.  As the Veteran's migraine headaches are a residual of an in-service brain injury, the Board finds that the Veteran's statement is sufficient to request review of the migraine disability under the new criteria.  Therefore, in re-evaluating the Veteran's claim for an increased rating for a migraine headache disability, the RO must evaluate the disability under both the old and new criteria of Diagnostic Code 8045.  38 C.F.R. § 4.124a (2008, 2011).  

Since the last TBI and scar examinations were performed in March 2009 - over two years ago - the RO should also take this opportunity to schedule new examinations so the information in the file will be current.  The RO should also take this opportunity to obtain the most recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Central and South Texas Health Care Systems for treatment received from 2009 to the present. 

2. After obtaining the above-referenced VA records, to the extent they are available, schedule the Veteran for VA examinations to evaluate the current severity of headaches/TBI and a scar on the left cheek.

3. Then, the RO should issue an SSOC to the Veteran and his representative that considers all evidence received following the April 2010 SSOC.  In so doing, the RO should evaluate the Veteran's migraine headache disorder under both the old and new criteria for Diagnostic Code 8045.  38 C.F.R. § 4.124a (2008, 2011).  


4. If the Veteran's claims remains denied, the Veteran should be given an opportunity to respond to the SSOC, and the case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


